Citation Nr: 0604845	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active duty 
from June 1945 to July 1946.  This matter comes before the 
Board of Veterans' Appeal (Board) on appeal from a July 2003 
administrative rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The 
appellant requested a hearing in August 2004, but 
subsequently withdrew her request in November 2004.


FINDINGS OF FACT

1.  The veteran died in October 2000 at the age of 84; 
cardiomyopathy, end stage, was certified as the immediate 
cause of death on his death certificate; no other causes were 
listed. 

2.  Cardiomyopathy was not manifested during service or 
within one year after the veteran's discharge from service, 
nor was any other heart related disability. 

3.  The veteran did not have any service-connected 
disabilities and had never applied for entitlement to service 
connection for any disability. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder(s). Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence). The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the 
claim(s). The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In January 2003, the appellant initiated her claim for 
service connection for the cause of the veteran's death. The 
veteran's death certificate reflects that the immediate cause 
of his death was cardiomyopathy, with approximate onset one 
month earlier. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more, and 
myocarditis (a.k.a. cardiomyopathy) becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Here, this 
provision is inapplicable because there is no medical 
evidence of the veteran having any heart conditions until 
1977, over thirty years after his separation from service.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. See 38 C.F.R. § 3.312(b).  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature. 38 C.F.R. § 
3.312(c)(4).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed. In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Again, the veteran's immediate cause of death, as listed in 
his death certificate, is cardiomyopathy. The veteran's 
medical records indicate that he had a heart condition as 
early as 1977, over thirty years after service. The record 
also indicates that the veteran, being a war time veteran, 
was awarded nonservice-connected pension benefits for, among 
other things, his heart condition as of October 1976. There 
is no evidence in the record that the veteran was diagnosed 
or treated for any cardiovascular conditions while in service 
(or many years thereafter) nor did the veteran ever file a 
claim of entitlement for service connection for his heart 
condition. 

The Board notes that the veteran's service medical records 
are unavailable due to a fire. Attempts to rebuild the file 
from other sources were unsuccessful. The RO did obtain the 
veteran's exit examination, which indicates the veteran 
separated from service in July 1946 in good heath. 
Specifically, the veteran's cardiovascular system was noted 
as "normal" and no other injuries or diseases were listed.  
During his lifetime, and in connection with his claim for 
pension benefits, the veteran never alleged receiving 
treatment for a cardiac condition during service or 
experiencing any cardiac symptoms during that time.

The appellant, upon asked to supply any known in-service 
injuries or diseases incurred by her husband, indicated that 
the veteran injured his back some time in 1945 or 1946.  
Clearly, that is not relevant to the issue at hand. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  VA also has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.  

Here the crucial inquiry is whether the veteran's cause of 
death can be linked to any in-service injury or disease. The 
Board concludes it cannot. Even accepting the appellant's 
recollection that the veteran incurred an in-service back 
injury, there is no medical evidence causally connecting the 
alleged back injury to the heart condition responsible for 
his death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
appellant has never been clear as to her theory as to why the 
veteran's heart condition was related to his military 
service.  The only statement from her was on her substantive 
appeal where she indicated that "a lot" of the veteran's 
problem was stress, and she felt this caused the heart 
condition.  As a lay person, her opinion on the etiology of 
the veteran's heart disorder is not competent evidence.  
Moreover, the unspecified "stress" she referenced is simply 
not shown anywhere in the record.

 The medical evidence clearly shows that the veteran's heart 
condition first appeared in 1977, over thirty years after his 
separation from service. His exit examination from 1946 
indicates he left the Army in good health. The veteran 
himself never filed a claim for entitlement to service 
connection for any injury or disability. This is especially 
probative in light of the 100% pension he applied for and 
received due to numerous disabilities, to include 
arteriosclerotic heart disease. 


Accordingly, even in light of the heightened benefit-of-the-
doubt rule, there simply is no evidence that any in-service 
injury or disease was responsible for the veteran's death and 
the claim must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in February 2003 prior to the 
RO's July 2003 decision. See 38 U.S.C.A. § 5103(a). That 
letter advised the appellant what information and evidence 
was needed to substantiate the claim decided herein and of 
her and VA's respective duties for obtaining evidence. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was 
specifically told that it was her responsibility to support 
the claim with appropriate evidence. The appellant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC) she was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  She was also 
supplied with the complete text of 38 C.F.R. §§ 3.303, 3.312 
in the SOC.  

The RO's 2003 letter did not specifically tell the appellant 
to provide any relevant evidence in her possession. However, 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to the claim. There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
the claim. When considering the notification letters, the 
rating decision on appeal and the SOC as a whole, the Board 
finds that she was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records were found 
unavailable, due to a fire, but VA attempted to obtain 
records of medical treatment in service from all other 
possible sources, and obtained the veteran's exit 
examination. No other records were located. The veteran's 
post-service medical treatment records are in the record as 
well as his death certificate. The claimant has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim. 

VA satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


